DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 27 April 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-8 are pending.
Claims 1 and 8 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.
Drawings
The replacement drawings were received on 27 April 2021.  These drawings are acceptable.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,336,480. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations found in claim 8, which depends from claim 1, of the present application are set forth in claim 6, which depends from claim 1, of the ‘480 patent.
Claim 6 of the patent “anticipates” application claim 8.  It is apparent that the application claim differs from the patent claim in that the patent claim is more specific.  Here, patent claim 6 requires all of the limitations set forth in application claim 8, but includes further details of the structure.  Application claim 8 is not patentably distinct from patent claim 6 because the more specific patent claim anticipates the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second 
Furthermore, while this application has been termed a Division of application 14/743,038, the prohibition of double patenting rejections under 35 USC 121 does not apply because claim 8 of the present application was not one of the same claims on which the basis for restriction was made in the parent application '038.  Claim 8 of the present application is not consonant with the restriction requirement set forth in the parent application ‘038. 
804.01 Prohibition of Double Patenting Rejections Under 35 U.S.C. 121 [R-3] 

The following are situations where the prohibition against double patenting rejections under 35 U.S.C. 121 does not apply: 

(B)The claims of the different applications or patents are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional application filed includes additional claims not consonant in scope to the original claims subject to restriction in the parent. Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991) and Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation “an air-guided cover tape feeder” (line 6) renders the claim indefinite since it is unclear if the recited “an air-guided cover tape feeder” is intended to be one and the same as the recited “cover tape feed of claim 1”.  It is suggested that “an air-guided cover tape feeder” should be changed to --the cover tape feeder of claim 1--.  Correction and/or clarification is required.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Response to Arguments
Applicant’s amendment and corresponding arguments, page 6 of 9 of the Remarks filed 27 April 2021, with respect to the objections to the title of the invention and the drawings have been fully considered and are 
Applicant's arguments, page 6 of 9 of the Remarks filed 27 April 2021, with respect to the rejection of claim 8 based on the ground of non-statutory obviousness-type double patenting as set forth in the previous Office action have been fully considered but they are not persuasive.  In the Remarks filed 27 April 2021, applicant indicates that a terminal disclaimer was being filed along with amendment.  However, no terminal disclaimer and appropriate fee have been filed to date.  Accordingly, the rejection of claim 8 on the ground of non-statutory obviousness-type double patenting is repeated.
Applicant's amendment and corresponding arguments, page 6 of 9 of the Remarks filed 27 April 2021, with respect to the rejection of claim 8 based on indefiniteness under 35 USC 112(b) as set forth in the previous Office action have been fully considered but they are not persuasive. In the Remarks filed 27 April 2021, applicant indicates that claim 8 has been amended to adopt the suggestion made in the previous Office action.  However, the amendment to claim 8 does not resolve the issue of indefiniteness and does not adopt the suggestion made in the previous Office action.  Accordingly, the rejection of claim 8 on the ground of indefiniteness under 35 USC 112(b) is repeated.
The amendment of claim 1, and applicant’s arguments, see page 6 of 9 through page 8 of 9, filed 27 April 2021, with respect to the 35 USC 102(a)(1) and 35 USC 103 rejections of claims 1-8 have been fully considered and are persuasive.  The 35 USC 102(a)(1) and 35 USC 103 rejections of claims 1-8 have been withdrawn. 
Allowable Subject Matter
Claims 1-7 are allowed.
Claim 8 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and to overcome the rejection on the ground of non-statutory obviousness-type double patenting set forth in this Office action or on submission of an acceptable terminal disclaimer and appropriate fee.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1: the subject matter of claim 1 is allowable because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the limitations:
“wherein the cover plate is separated from the rear panel by the at least two spacers such that cover tape can pass horizontally over the spacers between the rear panel and the cover plate; and 

The closest prior art to Ishida (JP 58-11453) discloses “the cover plate (8) is separated from the rear panel (8) (see discussion in the rejection set forth in the previous Office action) by the at least two spacers (6a, 6b) such that cover tape (belt-shaped object 5) can pass horizontally over the spacers between the rear panel and the cover plate.  The tape (5) travels horizontally over the spacers between the rear panel and the cover plate.  However, the two spacers do not form “vertical walls that are spaced horizontally apart to create a vertical channel over the top of which the cover tape horizontally travels and configured so that a pressurized fluid can be injected perpendicularly onto a major surface of the cover tape into the vertical channel.”  
While the spacers (rollers 6a, 6b) of Ishida form a vertical channel, the spacers of Ishida are not formed as vertical walls that are spaced horizontally apart to create a vertical channel over the top of which the cover tape horizontally travels.  
A skilled artisan would not reasonable read the rollers 6a, 6b of Ishida as vertical walls that are space horizontally apart to create a vertical channel 
Accordingly, the prior art fails to teach or suggest the combination of limitations set forth in claim 1, and thus the subject matter of claim 1, and its dependent claims 2-7, is allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narukami (US ‘058) shows a “stock tank section” (see fig. 2) with a cover plate (guide plate 21) with openings and a rear panel (guide plate 22), and with spacers (support shafts 23a, 23b, 23c).  
Kertscher (WO ‘691) shows a strip (6) storage portion (L) in an assembly 34.  As seen in figs. 2 and 4a, and discussed in the translation attached to the reference, the assembly includes an enclosure 18 form by plates 20a and 20b which are spaced by .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 June 2021